It is ordered and adjudged by this court, that the judgment of the said Court of Appeals be, and the same is hereby, reversed, for the reason that it appears that the city of Lakewood, on August 23, 1926, enacted an ordinance requiring the board of elections of Cuyahoga county to place upon the ballot for adoption or rejection by the electors of said city, at a special election on November 2, 1926, in the city of Lakewood, an amendment to the charter of said city, providing, among other things, for the Manager plan of city government; that a certified copy of the ordinance was filed with the board of elections of Cuyahoga county, Ohio, which was returned with the advice that the proposed ordinance could not be submitted to the electors on *Page 723 
November 2, 1926, because such submission would conflict with the Ohio Constitution and with the charter of the city of Lakewood, inasmuch as November 2, 1926, is the general election day for state and county officers; and it further appears that the selection of said day for the said special election, under the record herein, violates no provisions of the Constitution of the state of Ohio nor of the charter of the city of Lakewood.
Judgment reversed.
MARSHALL, C.J., DAY, ALLEN and KINKADE, JJ., concur.